HAWKINS, J.
Conviction is foi* selling inT toxicating liquor; punishment being one year in the penitentiary.
Brown, the alleged purchaser, testified on the trial that he purchased whisky from appellant ; that it was in two soda pop bottles. An officer arrested him shortly after the purchase and found the two bottles of whisky in his possession. Brown also testified that he immediately told the officer where he got it'. Appellant challenges the sufficiency of the evidence because the officer testified that Brown first denied knowing from whom he got the whisky and claimed to have gotten it at a place other than appellant’s, and did not divulge appellant as the seller until the patrol wagon approached.
We think the record shows no such casé as would warrant this court in disturbing the jury’s settlemen't of the issue of fact in favor of the state. Mertel v. State, 96 Tex. Cr. R. 612, 259 S. W. 579; Hill v. State, 99 Tex. Cr. R. 290, 269 S. W. 90; Kyle v. State, 99 Tex. Cr. R. 554, 270 S. W. 1020, cited by appellant in support of his contention, are based' on facts so different from those in the present case we do not regard them as controlling. :
The judgment is affirmed.